UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7428


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY RANDALL LOGAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge.  (1:09-cr-00012-WO-1; 1:12-cv-00699-
WO-JEP)


Submitted:   January 28, 2016             Decided:   February 18, 2016


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tony Randall Logan, Appellant Pro Se.     Michael Francis Joseph,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tony Randall Logan seeks to appeal the district court’s

order accepting the recommendations of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2012) motion.                           The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability        will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the    merits,    a    prisoner         satisfies    this   standard      by

demonstrating        that     reasonable         jurists    would       find    that    the

district      court’s      assessment    of       the    constitutional        claims    is

debatable     or     wrong.      Slack   v.       McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and   that       the    motion    states   a    debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Logan has not made the requisite showing. *                      Accordingly, we deny


     *  We note that the timely filing of objections to a
magistrate judge’s recommendation is necessary to preserve
appellate review of the substance of that recommendation.
(Continued)
                                             2
a   certificate   of   appealability      and   dismiss     the   appeal.      We

dispense   with     oral   argument    because       the    facts   and     legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     DISMISSED




United States v. Midgette, 478 F.3d 616, 621–22 (4th Cir. 2007);
Wright v. Collins, 766 F.2d 841, 845–46 (4th Cir. 1985); see
also Thomas v. Arn, 474 U.S. 140 (1985).    Because Logan, a pro
se litigant, received notice of the consequences of failing to
object and yet failed to file objections to the magistrate
judge’s initial recommendation, Logan has waived appellate
review of his claims under United States v. Simmons, 649 F.3d
237 (4th Cir. 2011) (en banc).   See Midgette, 478 F.3d at 621–
22.



                                      3